By Judge Jack B. Stevens
The Court has had this matter under advisement following an evidentiary hearing to consider the briefs submitted by counsel in support of their respective positions.
The Court has considered the briefs and the authority cited and is of the opinion that the statute, § 59.1-207.13, Code of Virginia (1950), as amended, must be read in the light urged by Plaintiff, i.e., that Plaintiff is entitled to a full refund. To construe the statute in any other manner would simply erase the statutory language providing that “The consumer shall have the unconditional right to choose a refund rather than a replacement vehicle____” § 59.1-207.13(A)(2).
The Court agrees that the Plaintiff indicated he would be willing to accept a substitute vehicle prior to the March 30 date, but the evidence is clear that the Plaintiff was attempting to settle the matter and was willing to accept a substitute vehicle only provided that his other demands for settlement were made, i.e., attorney’s fees. Such an “acceptance” was a counter-offer which was rejected by the Defendant. A failure of the Defendant to pay the refund as requested constituted a statutory violation.
In light of the Court’s ruling, the Court finds for the Plaintiff in the amount of the stipulated purchase price of $19,074.95, the finance charges, both auto loan and the substituted home equity loan in the amount of $1,565.94; insurance in the amount of $1,273.29; personal property tax in the amount of $869.23; mileage in a stipulated amount of $20.93; loss of *574use for rental expenses in the stipulated amount of $257.73, and other loss of use expenses in the amount of $400.00 for ten days’ loss of use at $30.00 per day. The Court denies the “cover” expense claimed.
The Court awards reasonable attorney’s fees at the rate of $145.00 per hour, Plaintiff’s counsel’s billing rate, for 78 hours, or a total of $11,310.00, together with cost of filing and service in the amount of $64.00 and stipulated mailgrams in the amount of $86.28. No award is made for other claimed “litigation” expenses because of insufficient evidence.
The Court awards interest on the total award at 9% per annum from March 30, 1990.